DETAILED ACTION
This action is responsive to the communications filed on 11/1/2019.
Currently, claims 1-16 and 18-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "each of the first and second EDPs comprises" in line 12.  There is insufficient antecedent basis for this limitation in the claim (specifically ‘the second EDP’ logically required by the quoted phrase, above).  Where the examiner notes that later limitations in the dependent claims (e.g. claims 4 and 14) recite the same exact phrase “the first and second EDPs”, thus the Examiner is interprets said phrase as invoking/requiring antecedent basis (for consistency).  Also some dependent claims explicitly state “the second EDP” (e.g. claims 3 and 7) without logically introducing “a second EDP”.  
	The Examiner recommends changing the wording “through a first Ethernet data path (EDP)” (stated in line 4 of claim 1) to ---through a first and second Ethernet data path (EDP)---.
	Additionally claim 14 (which depends from claim 1) further compounds the issue since “a second EDP” is incorrectly introduced again.  Which is contrasted with dependent claims 3-4 and 7 (which each require antecedent basis for ‘the second EDP’).
Allowable Subject Matter
Claims 15-16 and 18-19 are allowable over the provisions of 35 U.S.C. 102 and 35 U.S.C. 103.  
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action (regarding the provisions of 35 U.S.C. 102 and 35 U.S.C. 103).
	Where the closest prior art of record for the independent claims is Maymon et al. (US 2014/0103707) [Wingdings font/0xE0] see the circuitry and functions of figures 2+3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        6/3/2022